Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 9/19/2022 are entered. Claims 11 and 14-15 are cancelled.
Specification
The amendment to the specification received 9/19/2022 is entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“a liquid cooling unit comprising a heat output component” (claim 1) nests together two nonce terms which include “unit” and “component” coupled with the function of “liquid cooling” and “heat output”. A return to the specification provides that the liquid cooling unit is a condenser and the heat output component is a condenser coil. Therefor the limitations are interpreted as a condenser and a condenser coil, respectively, or equivalents thereof.

“means to cause or allow exit of liquid” (claim 8) includes “means” coupled with the function of “cause or allow exit of liquid”. A return to the specification provides that means to cause or allow exit are “narrow spaces”. Therefor the limitation is interpreted as narrow spaces or equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites “a heating element” configured to heat the second body of the liquid however claim 1 now includes a “heater” for the second body of liquid. There is no disclosure for two heaters within the second body of liquid.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a heat element”; as noted above in regard to 112(a) there is no disclosure for plural heaters and thus it is understood that the heating element and heater are the same. For this reason the antecedent basis of the heating element at claim 19 is improper.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al (US 2,575,325) or in the alternative over Ambrose in view of Gehring (US 4,148,355).
Regarding claim 1, Ambrose discloses a system for heating and cooling a liquid, the system comprising:
a liquid cooling unit comprising a heat output component (condenser coil 60),
a first vessel (water heating 10 includes water container 41 and two sections 53 and 54 which generally define upper and lower vessels; for simplicity the first liquid heating means will be referred to as 54 or the lower section) configured to hold and heat a liquid (water);
wherein the first vessel is configured to retain a first body of the liquid about the heat output component (60) such that the liquid is heated, and furthermore that a temperature gradient is formed and maintained within the first body of the liquid (Additionally, regarding limitations drawn to the formation of a temperature gradient, the "manner of operating the device does not differentiate apparatus from the prior art" And “apparatus claims cover what a device is, not what a device does” MPEP 2114. Absent distinguishing structure, a mere functional limitation is not sufficient to define over the prior art. In this instance hot water tanks are capable of forming temperature gradients due to the natural differences in buoyancy of hot and cool water. Here cool water enters the tank at the bottom and hot water is egressed at the top of the tank.); and
a second vessel (53) configured to hold a second body of the liquid, wherein the first and second vessels (54 and 53) are in liquid communication (through 56) so as to cause or allow liquid of the first body of the liquid to pass into the second vessel, wherein the second vessel comprises a heater (50; 4:39-61) configured to heat the second body of the liquid held by the second vessel to a higher temperature (4:56-60);
and wherein the first body of the liquid (within 54) is thermally insulated from the second body of the liquid (within 53; baffle 49 is between said bodies of liquid as all material inherently exhibits some resistance to thermal conduction insulation is present between said bodies) so as to inhibit loss of heat energy from the second body of the liquid to the first body of the liquid (loss inhibited relative to an absence of 49).
Ambrose discloses the heater (50) is configured to heat the second body of the liquid, but is silent concerning a temperature value. It has been held that the optimization of a result-effective variable is obvious. In this instance the temperature of the second body of liquid effects the result of the delivered temperature of the water. Therefor because the second body liquid temperature is recognized as effecting the result of delivered water temperature; the value of at least 70C is not a product of innovation but of ordinary skill and is obvious. Further it is noted that default operation ranges for domestic water heaters in the US is about 80-160F or about 26-71C and high temperatures are beneficial in preventing bacteria growth such as legionella. 
Further regarding “thermally insulated”, as discussed above Ambrose provides for insulation between the first and second bodies of liquid. Nonetheless Gehring provides for a baffle (32) between upper and lower bodies of liquid that is formed of an insulative material (2:37 “fiberglass”). It would have been obvious to one of ordinary skill in the art to have provided Ambrose with the insulative fiberglass material in order to prevent heat loss from the upper body to the lower body.
Regarding claim 2, Ambrose discloses the first vessel has a floor and wall (figure 1 shows 54 including a floor and wall) and the heat output component (60) extends into an interior of the vessel.
Regarding claim 3, Ambrose discloses the liquid cooling unit is a condenser, and the heat output component is a condenser coil (3:47-48 “condenser coil 60”).
Regarding claim 4, Ambrose discloses the first vessel has a floor and wall (figure 1 shows 54 including a floor and wall) and the heat output component (60) extends into the interior of the vessel and the condenser coil extends for most or substantially all of a liquid depth within the first vessel (shown in figure 1).
Regarding claim 5, Ambrose discloses the temperature gradient is defined by a lower temperature in a lower region of the first body of the liquid (relatively cool water enters at 12), and a higher temperature is in an upper region of the first body of the liquid (relatively hot water passes through 56 to ultimately exit through 14).
Regarding claim 6, Ambrose discloses a liquid entry port (at intake line 12) located so as to admit liquid in a lower region of the first body of the liquid.
Regarding claim 7, Ambrose discloses the first vessel has a ceiling (dividing plate 49 forms a ceiling of the first vessel).
Regarding claim 8, Ambrose discloses means to cause or allow exit of liquid (through perforations 56) from an upper region of the first body of the liquid.
Regarding claim 9, Ambrose discloses the first vessel has a ceiling (49) and the means to cause or allow exit of liquid from an upper region of the first body is a discontinuity (56) in or about the ceiling configured to cause or allow exit of water from the first vessel.
Regarding claim 10, Ambrose discloses the discontinuity is an aperture (56) within the ceiling.
Regarding claim 12, Ambrose discloses the second vessel (53) is disposed above the first vessel (54).
Regarding claim 13, Ambrose discloses the ceiling of the first vessel forms the floor of the second vessel (ceiling/floor 49).
Regarding claims 16 and 17, Ambrose discloses a single tank (1) configured to maintain substantially separately the first body of the liquid (within 54) and a second body of the liquid (within 53), the second body disposed above the first body, the system configured such that the liquid from the first body is caused or allowed to move at a restricted rate into the second body (through perforations 56), wherein the thermal insulation between the first and second bodies is provided by a baffle (49) to prevent or inhibit bulk mixing of the liquid between the first and second bodies of the liquid while still causing or allowing liquid form the first body to move at a restricted rate into the second body (through perforations 56).
Regarding claim 19, Ambrose discloses the baffle (49) comprises a heating element (50, “copper losses” 4:46) configured to heat the second body of the liquid.

Regarding claim 20, Ambrose discloses the system is configured to dispense heated and cooled water. Regarding use as a beverage the dispensed water is capable of use as a beverage.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose or Ambrose and Gehring and in further view of Fukunaga et al (US 2013/0047654).
Regarding claim 18, Ambrose discloses spaces (56) through the baffle (49); the combination of the baffle and space functioning to prevent or inhibit bulk mixing of the liquid between the first and second bodies of the liquid while still causing or allowing liquid from the first body to move at a restricted rate into the second body. Ambrose lacks that the space is provided between the tank wall and baffle edge. Fukunaga discloses a baffle (8) dividing a first and second body of water within a water heater; where a space is formed between the baffle edge and tank wall ([0070]). It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the openings through a baffle or about the periphery of a baffle. It is known in the art to substitute one opening type for the other. The result of the substitution would have been predictable. MPEP 2143 B.
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. 
Regarding the first point of a “temperature gradient”; the presence of a temperature gradient is the result of entry of relatively cool water from 12 at the bottom of the tank and heat being provided by interaction with condenser coil 60 as the water rises within the tank. Applicant’s argument that the water is somehow instantaneously homogenous to preclude a temperature gradient is not well taken. There’s no basis in physical law to support such a conclusion. It is additionally noted that the limitation is regarded as functional. For example in a no flow condition (no hot water is being drawn and no fresh cool water enters) natural convection and buoyancy results in a temperature gradient as is well understood.
Regarding point 2, “70 degrees Celsius” the particular temperature achieved by the water heater is regarded as a result effective variable. The water temperature effects the temperature of delivered water. As applicant points out Ambrose is silent concerning the temperature therein; however 70C is within the conventional range of settings for a domestic water heater, like that of Ambrose. Because the claimed temperature is within the extremely well known conventional range (evidenced by the attached Bulletin 32 and Instruction Manual for Residential Gas Water Heaters) it is obvious. Further applicant asserts the compressor would be degraded by the temperature, but offers no evidence. Nonetheless it has been held that any given course of action presents itself simultaneously with both advantage and disadvantage and such does not obviate motivation to combine. In this instance it is further noted that higher temperatures reduce or prevent proliferation of bacteria.
Regarding point 3, “thermally insulated”; applicant discusses dividing plate 49 as a mounting plate. The examiner agrees that the compressor is mounted to dividing plate 49. This additional functionality does not preclude the insulating feature. All materials have thermal conductivity, inherently. Because the dividing plate is present between the first and second bodies of liquid there is thermal resistance therebetween. Regarding the fluid communication therebetween, applicant’s point is not well taken the argument that the presence of fluid communication frustrates the feature of insulation would render applicant’s own device incompatible with the claim. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryan et al (US 3,008,300) baffle structure.
Yui (US 2014/0208955) beverage dispenser.
Yin (US 2016/0109156) condenser within water heater.
Peteri et al (US 5,093,897) water heater.
Kim (US 8,491,786) beverage dispenser.
Anson (US 8,225,961) hot water dispenser mixing.
Marszalec et al (US 6,871,675) hot and cold water dispenser.
Yin (US 10,429,084) temperature gradient within water heater.


	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763